     Case 4:20-cv-00335-O Document 24 Filed 12/16/20               Page 1 of 21 PageID 544



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 JOSEPH FRIEDHEIM, IASMIN                        §
 FRIEDHEIM, and JF SOLUTIONS,                    §
 LTD.,                                           §
                                                 §
      Plaintiffs/Counter-Defendants              §
                                                 §
 v.                                              §    Civil Action No. 4:20-cv-00335-O
                                                 §
 THOMAS HOEBER,                                  §
                                                 §
      Defendant, and                             §
                                                 §
 HÖEBER MEDIA, LLC,                              §
                                                 §
      Defendant/Intervenor-Plaintiff.            §


                                             ORDER

         Before the Court is Höeber Media, LLC’s and Thomas Hoeber’s Motion to Dismiss Second

Amended Complaint (ECF No. 21), filed August 24, 2020. Having considered the motion,

response, reply, pleadings, record, and applicable law, the Court finds that the motion should be

GRANTED in part and DENIED in part.

I.       BACKGROUND

         This case arises from a dispute over the ownership of registered copyrights to the label

design and artwork on bottles of cherry liquor imported from Portugal. Plaintiffs Joseph and

Iasmin Friedheim (the “Friedheims”) and their company JF Solutions, Ltd. (“JFS”) (sometimes

collectively, “Plaintiffs”), seek a declaration as to the invalidity of the copyright registration to

the label design and artwork obtained by Intervenor-Plaintiff Höeber Media, LLC (“Höeber




                                                -1-
    Case 4:20-cv-00335-O Document 24 Filed 12/16/20                    Page 2 of 21 PageID 545



Media) and its owner, Thomas Hoeber (“Hoeber”), and also bring a claim for misappropriation of

trade secrets and various claims under state law.1

        Intervenor-Plaintiff Höeber Media alleges Plaintiffs willfully infringed its registered

copyrights and seeks invalidation of Plaintiffs’ allegedly fraudulently procured copyright

registrations. Höeber Media also brings claims against Plaintiffs for fraud and unjust enrichment.

        The Court now sets forth the background facts, accepting as true all well-pleaded facts in

Plaintiffs’ Second Amended Complaint, the live pleading, and drawing all reasonable inferences

in Plaintiffs’ favor.2

        A.      The Parties

        Plaintiffs are the Friedheims, who reside in Grapevine, Texas, and JFS, a Texas limited

liability company they formed in 2013. Pls.’ Sec. Am. Compl. ¶ 12, ECF No. 18. JFS is in the

business of importing cherry liquor manufactured by Frutobidos in Portugal. Id. Intervenor-

Plaintiff Höeber Media, a limited liability company located in Dallas, Texas, is an advertising and

visual content creation company focused on photography, CGI, visual effects, commercial

advertising, social media, videography, and small production motion pictures. Intervenor’s Orig.

Compl. ¶ 9, ECF No. 11. Defendant Hoeber, who resides in North Richland Hills, Texas, is the

sole managing member of Höeber Media. Pls.’ Sec. Am. Compl. ¶ 5, ECF No. 18.

        B.      Hoeber’s Involvement with the Friedheims and JFS (2015 - Late 2018)

        In 2015, while acquiring the licenses and certifications to begin importing cherry liquor

manufactured by Frutobidos, the Friedheims reached out to Hoeber for help with graphics design,


1
 Although the spelling of “Höeber Media” includes an umlaut in the parties’ filings, “Thomas Hoeber”
does not. The Court will similarly only use an umlaut when referring to the entity, but not the individual.
2
  The Court notes that Plaintiffs’ Second Amended Complaint is verified. See Declaration of Joseph
Friedheim, Pls.’ Sec. Am. Compl. Ex. D.
                                              -2-
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                  Page 3 of 21 PageID 546



website creation, and product photography. Id. ¶ 11. “After Hoeber failed to be useful in using

software necessary to make small changes to labels provided by Frutobidos so the labels would

meet government requirements, Joseph Friedheim turned to his step-son Kini Cassamo

(“Cassamo”), then living in Portugal, for assistance.” Id. ¶ 12. Cassamo suggested his friend, Nuno

Tuna (“Tuna”), a Portuguese artist acquainted with the Friedheims, for the task. Id. Tuna created

the label art, logo, and other marketing materials for JFS in 2015. Id. JFS did not file a copyright

application with the Library of Congress at that time. Id. ¶ 13.

       Thereafter, JFS requested that Hoeber make small changes to their existing artwork to

comply with requirements governing the sale of alcoholic beverages in the United States. Id. ¶ 15.

These changes impacted the information on the labels but were immaterial to the aesthetic of the

labels. Plaintiffs allege that “Hoeber had no creative impact on the label art and is not a co-

creator.” Id.

       Plaintiffs represented to Hoeber at the outset of their relationship that their budget for the

required graphics design work was minimal. Id. ¶ 16. At the beginning, Hoeber offered to perform

the work in exchange for two work tables, which Plaintiff Joseph Friedheim agreed to build for

him. Id. Over the course of the next year, Joseph Friedheim completed and delivered the tables to

Hoeber. Id. ¶ 17. Hoeber performed some of the graphics design work promised, but not all. Id.

“During this time, Hoeber expressed great interest in JFS and became friends with the

Friedheims.” Id. The Friedheims told Hoeber “multiple times that there was no significant money

available for the work he proposed, but he agreed to assist in small ways because it would be a

good platform for him to show achievement and creativity and to help build his portfolio.” Id.




                                                -3-
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                 Page 4 of 21 PageID 547



       In July and August of 2016, JFS paid Hoeber a total of $7,000 for website development,

creation of a business plan, and various other tasks. Id. ¶ 18. Hoeber performed some of this work,

but never completed a business plan, or made significant progress on a JFS website. Id.

       In December of 2016, Joseph Friedheim and Hoeber traveled to Denver to research the

market for JFS products. Id. ¶ 20. A few days after their return, Hoeber refused to provide the

information gained to Joseph Friedheim and angrily threatened to depart. Id. The disagreement

separated the parties for a time. Id. Joseph Friedheim eventually created the JFS website himself,

and then approached Hoeber about reviewing and revising it. Id. ¶ 21. “Hoeber did not complete

that review or clean up the site.” Id.

       “From the beginning, Hoeber appeared to be a friend of the Friedheims and began taking

on and assuming an executive role in JFS.” Id. ¶ 23. In this role, he set up his own e-mail address,

thomas@jf.solutions in late 2018 and began corresponding on behalf of JFS using a signature

indicating his position in the company as the “Executive Director of Brand Development.” Id.

       Although JFS never entered into a formal contractual agreement with Hoeber, the

Friedheims “enjoyed a familial relationship with Hoeber through 2017 and 2018.” Id. ¶ 25.

Plaintiffs allege Hoeber frequently ate dinner in their home and communicated with both of them

several times a day by text and e-mail. The Friedheims funded business trips to Denver, Houston,

and Lisbon, Portugal, paying all of Hoeber’s travel expenses so that he could learn more about

the business. Id. Hoeber’s graphic design firm produced a few marketing materials based on the

artwork previously created for the Friedheims, and Plaintiffs paid him for this work. Id. and Ex.

A thereto. Hoeber also sought to improve JFS’s website and social media presence. Id. Hoeber

had complete access and passwords to all of JFS’s social media and domain accounts. Id.



                                               -4-
 Case 4:20-cv-00335-O Document 24 Filed 12/16/20                 Page 5 of 21 PageID 548



      Throughout these events, Hoeber and the Friedheims were friends and helped each other

in small ways. Id. ¶ 30. On September 14, 2018, Hoeber stated, “I’m happy to roll my sleeves up

on plenty of items as friends free of charge but it will be everyone’s advantage to lay out the

compensation and commitment to our team based on what we are about to start doing.” Id. On

October 1, 2018, Joseph Friedheim assisted Hoeber with roof repair. Hoeber referred to Joseph

Friedheim as a mentor and father figure. Id.

      C.      The Relationship Between the Friedheims and Hoeber Sours

      “In late 2018, the relationship between the parties again began to sour.” Id. ¶ 31. Hoeber’s

behavior toward the Friedheims became erratic and occasionally hostile. Id. “His words and

behavior toward vendors and other business contacts of JFS became more and more

unprofessional.” Id. “His emails and text messages to the Friedheims became insulting, attacking

Joseph Friedheim personally.” Id.

      On December 18, 2018, Hoeber sent an e-mail to Joseph Friedheim in which he stated he

no longer wished to be involved with Plaintiffs. Id. ¶ 34. This e-mail was followed with a similar

e-mail on December 23, 2018 in which Hoeber stated that work on a customer relationship

management system was “part of the 300 hours of work we did over the last 5 months with little

to no payment.” Id.

      As a result of Hoeber’s increasingly unacceptable behavior, the Friedheims severed ties

with him and his company at the end of 2018. Id. ¶ 35. The Friedheims contracted with another

website developer to complete the website that Hoeber had never finished. Id.

      In January of 2019, Hoeber, who still had access to the Friedheims’ business domain, shut

down the JFS website and transferred the domain name to his ownership. Id. ¶ 36. “He began

contacting the Friedheims with demands for money in payment for work he claimed he had done,

                                               -5-
    Case 4:20-cv-00335-O Document 24 Filed 12/16/20                 Page 6 of 21 PageID 549



holding the website and domain name hostage.” Id. “Since the Friedheims were at that time paying

a new contractor to do that work, they did not pay Hoeber the money he demanded.” Id. ¶ 37. The

Friedheims acquired a new domain name and proceeded with their new developer to replace the

website that Hoeber had taken possession of and over which he was asserting ownership.” Id.

       D.      Assignment of the Copyrights from Tuna to Hoeber

       Later in 2019, Hoeber contacted Tuna—the Portugese artist that had developed the label

design for the cherry liquor for the Friedheims in 2015—and asked him to “sign over” the

copyrights to the label artwork. Id. ¶ 38. “Hoeber represented the paperwork as a formality of no

real consequence and the artist accepted the representation, believing Hoeber to still be both a

friend of the Friedheims and an agent of JFS.” Id. “Tuna signed the documents provided to him

by Hoeber, not realizing that Hoeber no longer worked for JFS and that the assignment he was

executing was to Hoeber and not JFS.” Id. ¶ 39. “Having thus secured the copyrights through

fraudulent means, Hoeber threatened the Friedheims with a civil suit, demanding to be paid for

the rights to the artwork, and threatening to damage JFS’s business relationships by defaming JFS

and discouraging would-be purchasers of JFS’s products.” Id. ¶ 40.3

       In September 2019, Hoeber formed Aqueous Spirits, LLC, a Texas limited liability

company. Id. ¶ 41. Plaintiffs allege Hoeber is attempting to use contacts gained while serving JFS

to compete with and damage JFS. Id. Plaintiffs further allege that to end this dispute, JFS is

developing new labels. Id. ¶ 42. Plaintiffs allege that the artwork and label designs created by

Tuna, attached as Exhibit B to the Second Amended Complaint, are “vital to JFS’s ability to




3
  According to the Original Intervenor’s Complaint, after the assignment from Tuna, Höeber Media filed
for copyright registration. Orig. Intervenor’s Compl. ¶ 52. On July 16, 2019, Höeber Media was granted
copyright registration for the artwork on the bottles of cherry liquor sold by JFS. Id.
                                                     -6-
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                 Page 7 of 21 PageID 550



market and sell the products it imports.” Id. Plaintiffs contend “JFS should not be disallowed from

using artwork it contracted and paid for.” Id.

       E.      Plaintiff Joseph Friedheim Files Copyright Certifications

       Ultimately, Plaintiff Joseph Friedheim filed for his own copyright certificates on the

relevant works and received those certificates of registration effective December 11, 2019. Id. ¶

43. Those copyright certifications of registration are attached as Exhibit C to the Second Amended

Complaint.

       F.      The Instant Litigation

       On April 13, 2020, Plaintiffs filed this lawsuit against Hoeber, alleging copyright

infringement and seeking a declaration that the registered copyrights claimed by Hoeber are

invalid and a declaration that Hoeber is not an author or co-owner of any JFS materials or works.

See Orig. Compl., ECF No. 1.

       On July 7, 2020, Höeber Media filed Intervenor’s Original Complaint, alleging Plaintiffs

willfully infringed its copyrights and seeking invalidation of Plaintiffs’ allegedly fraudulently

procured copyright registrations. See Intervenor’s Orig. Compl., ECF No. 11. Höeber Media

contends that Tuna, the Portuguese artist who created the design labels and artwork for JFS in

2015, was never an employee of JFS, and, upon information and belief, there was no valid work

for hire agreement between Tuna, on the one hand, and either Joseph Friedheim or JFS, on the

other. Höeber Media contends that Joseph Friedheim’s copyright registration would not have

issued had the Copyright Office known that it covered material that was previously registered to

it, and that Joseph Friedheim is claiming in his own name as a work for hire when in fact the

covered material was created by independent contractors working for his company rather than him

personally. In addition, Höeber Media also brings claims for fraud and unjust enrichment. It seeks
                                                 -7-
      Case 4:20-cv-00335-O Document 24 Filed 12/16/20                Page 8 of 21 PageID 551



to recover actual damages plus the profits attributable to the alleged infringement, as well as

exemplary damages, costs, and reasonable attorney’s fees.

         On August 10, 2020, Plaintiffs filed their Second Amended Complaint, the live pleading,

adding Intervenor Höeber Media as a defendant, adding a claim for misappropriation of trade

secrets under the Defense Trade Secrets Act (“DTSA”) of 2016, codified at 18 U.S.C. § 1836, and

dropping their copyright infringement claim. See Pls.’ Sec. Am. Compl., ECF No. 18. In addition

to their request for a declaration that Höeber Media’s copyright registrations are invalid and that

Hoeber is not an author or co-owner of any JFS materials or works, Plaintiffs also assert claims

for fraud and violations of the Texas Deceptive Trade Practices Act (“DTPA”), Tex. Bus. & Com.

Code § 1750, and seek a declaration under the Texas Declaratory Judgment Act that they are not

liable to Hoeber or Höeber Media on the claims set forth in Intervenor’s Original Complaint.

Plaintiffs seek recovery of any profits gained by Defendants for their use of the invalid

registrations, statutory damages, as well as costs and reasonable attorney’s fees.

         On August 24, 2020, Defendants Hoeber and Höeber Media filed their motion to dismiss

Plaintiffs’ Second Amended Complaint, arguing that Plaintiffs failed to state a claim under Federal

Rule of Civil Procedure 12(b)(6) and failed to allege fraud with the requisite particularity required

by Federal Rule of Civil Procedure 9(b). The motion has been fully briefed and is ripe for

disposition.

II.      LEGAL STANDARDS

          A. Federal Rule of Civil Procedure 12(b)(6)

         Federal Rule of Civil Procedure 8(a) requires a claim for relief to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 does not require detailed factual allegations, but “it demands more than an unadorned, the-
                                                  -8-
   Case 4:20-cv-00335-O Document 24 Filed 12/16/20                   Page 9 of 21 PageID 552



defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a plaintiff fails to satisfy Rule

8(a), the defendant may file a motion to dismiss the plaintiff’s claims under Federal Rule of Civil

Procedure 12(b)(6) for “failure to state a claim upon which relief may be granted.” Fed. R. Civ. P.

12(b)(6).

        To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

663 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court is not bound to accept legal

conclusions as true, and only a complaint that states a plausible claim for relief survives a motion

to dismiss. Iqbal, 556 U.S. at 678–79. When there are well-pleaded factual allegations, the Court

assumes their veracity and then determines whether they plausibly give rise to an entitlement to

relief. Id.

        “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which a court
                                                 -9-
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                    Page 10 of 21 PageID 553



may take judicial notice.” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir.

2011) (citations omitted); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007). A court may also consider documents that a defendant attaches to a motion to dismiss if

they are referred to in the plaintiff’s complaint and are central to the plaintiff’s claims. Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).

        B. Federal Rule of Civil Procedure 9(b)

        The heightened pleading standard for allegations of fraud or mistake requires a plaintiff to

plead “with particularity the circumstances constituting fraud or mistake,” although “[m]alice,

intent, knowledge, and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ.

P. 9(b). To satisfy the particularity standard of Rule 9(b), a plaintiff generally must “plead the time,

place, and contents of the false representation and the identity of the person making the

representation.” United States v. Bollinger Shipyards, Inc., 775 F.3d 255, 260 (5th Cir. 2014)

(citing United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)).

“Knowledge need not be pled with particularity under Rule 9(b); it need only be pled plausibly

pursuant to Rule 8.” Id. (citing Iqbal, 556 U.S. at 686–87).

        The particularity standard requires, at a minimum, “that a plaintiff set forth the ‘who, what,

when, where, and how’ of the alleged fraud.” United States ex rel. Williams v. Bell Helicopter

Textron Inc., 417 F.3d 450, 453 (5th Cir. 2005) (quoting United States ex rel. Thompson v.

Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997)). While a plaintiff may allege

fraud based upon information and belief in instances where the “facts relating to the alleged fraud

are peculiarly within the perpetrator’s knowledge, the plaintiff must still set forth the factual basis

for his belief.” Id. at 454. Furthermore, the Fifth Circuit interprets Rule 9(b) strictly, “requiring a

plaintiff pleading fraud to specify the statements contended to be fraudulent, identify the speaker,
                                                 - 10 -
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                 Page 11 of 21 PageID 554



state when and where the statements were made, and explain why the statements were fraudulent.”

Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008) (quoting Herrmann Holdings

Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 564–65 (5th Cir. 2002)).

III.    ANALYSIS

        Thomas Hoeber and Höeber Media argue that Plaintiffs fail to state a claim upon which

relief can be granted under Federal Rule of Civil Procedure 12(b)(6) and fail to plead fraud with

the requisite particularity under Federal Rule of Civil Procedure 9(b). Plaintiffs counter that they

plausibly pleaded several bases for redress and relief and have alleged fraud with sufficient

particularity.

        After reviewing the Second Amended Complaint, motion to dismiss, response, and reply,

and for the reasons that follow, the Court finds that Plaintiffs have failed to state a claim for

misappropriation of trade secrets and for declaratory relief under Texas law. With respect to

Plaintiffs’ request for a declaration that Höeber Media’s copyright registration is invalid because

of fraud on the copyright office and its DTPA claim, however, the Court finds Plaintiffs have stated

plausible claims for purposes of defeating a Rule 12(b)(6) motion to dismiss and have alleged

fraud with the requisite particularity for purposes of defeating a Rule 9(b) motion to dismiss.

        A.       Plaintiffs’ Request for a Declaration that Höeber Media’s Registrations are
                 Invalid and Unenforceable (Fraud on the Copyright Office)

        In the Second Amended Complaint, Plaintiffs seek a declaration that Höeber Media’s

copyright registrations to the label designs and artwork on the bottles of cherry liquor are invalid

and unenforceable because Hoeber and Höeber Media committed fraud on the Copyright Office.

        “Fraud on the Copyright Office is not an independent claim but, rather, an attack on the

prima facie validity provided under Section 410(c).” 5 William Patry on Copyright § 17:1265,

                                               - 11 -
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                    Page 12 of 21 PageID 555



Fraud on the Copyright Office; see also Lennon v. Seaman, 84 F.Supp.2d 522, 525 (S.D.N.Y.

2000) (“An allegation of fraud on the Copyright Office is typically brought in an infringement

action as an affirmative defense to the enforcement of a registered copyright certificate.”).

“Nonetheless, some courts have permitted claims for declaratory judgment that a copyright is

invalid based on fraud on the copyright office.” Gomba Music, Inc. v. Avant, 62 F. Supp. 3d 632,

642 (E.D. Mich. 2014) (collecting cases); see, e.g., Shirokov v. Dunlap, Grubb & Weaver, PLLC,

No. 10–12043, 2012 WL 1065578, at *31 (D. Mass. Mar. 27, 2012) (rejecting the defendants’

argument that claim for fraud on the Copyright Office was not a recognized independent cause of

action and should be dismissed and finding that “although Shirokov may seek a declaration that

Achte’s copyright is invalid based on fraud on the Copyright Office, he cannot seek damages

against the defendants on that basis.”).

        In this case, Plaintiffs allege a fraud on the Copyright Office not as a defense to the

enforcement of a copyright, but as a cause of action seeking declaratory relief. Defendants do not

make any argument in support of dismissal that Plaintiffs’ fraud-on-the-Copyright-Office claim is

not cognizable as an independent cause of action. As such, the Court will follow those courts that

allow a claim declaratory judgment that a copyright is invalid based on fraud on the Copyright

Office. But see Vaad L’Hafotzas Sichos, Inc. v. Krinsky, 133 F. Supp. 3d 527, 537 (E.D.N.Y. 2015)

(rejecting a party’s request for “affirmative relief in the form of cancellation of the registration . .

. [because] ‘there is no precedent supporting the use of a claim for fraud on the Copyright Office

as an affirmative cause of action’” (quoting Kwan v. Schlein, 2008 WL 4755345, *2 (S.D.N.Y.

Oct. 30, 2008))).

        The party alleging fraud on the Copyright Office must establish that “(1) the application

for copyright registration is factually inaccurate; (2) those inaccuracies were willful or deliberate;

                                                 - 12 -
 Case 4:20-cv-00335-O Document 24 Filed 12/16/20                    Page 13 of 21 PageID 556



and (3) the Copyright Office relied on those misrepresentations.” Haas Outdoors, Inc. v. Dryshod

Int’l, LLC, No. 1:18-CV-596-RP, 2020 WL 555385, at *11 (W.D. Tex. Feb. 4, 2020) (citation

omitted). “There must be a showing of ‘scienter’ in order to invalidate a copyright registration.”

Id. (quoting Interplan Architects, Inc. v. C.L. Thomas, Inc., No. 4:08-CV-03181, 2010 WL

4366990, at *24 (S.D. Tex. Oct. 27, 2010)); see also 17 U.S.C. § 411 (“A certificate of registration

satisfies the requirements of this section and section 412, regardless of whether the certificate

contains any inaccurate information, unless . . . the inaccurate information was included on the

application for copyright registration with knowledge that it was inaccurate.”). “[A] misstatement

or clerical error in the registration application if unaccompanied by fraud will not invalidate the

copyright nor render the registration certificate incapable of supporting an infringement action.”

Interplan Architects, Inc., 2010 WL 4366990, at *24 (citing 2 M. Nimmer & D. Nimmer,

Copyright § 7.20[B] at 7–208, § 7.18[C][1] at 7–201 (2000)).

       Plaintiffs’ request for a declaration of copyright invalidity and fraud on the Copyright

Office is supported by, among other things, allegations that Hoeber committed fraud in order to

secure the copyright registration for the label design and artwork on JFS’s bottles of cherry liquor.

See. e.g., Pls.’ Sec. Am. Compl. ¶ 38. Plaintiffs allege that in late 2019, after Hoeber’s relationship

with the Friedheims deteriorated and they severed ties with him, Hoeber contacted the Portuguese

artist who created JFS’s label artwork and asked him to sign over the copyrights to the label

artwork. Plaintiffs allege Hoeber represented to Tuna that the paperwork was a formality of no real

consequence and the artist accepted the representation, believing Hoeber to still be both a friend

of the Friedheims and acting as an agent of JFS. See id. Thereafter, Höeber Media applied for, and

received, copyright registrations to the label design and artwork in question. Id.



                                                - 13 -
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                     Page 14 of 21 PageID 557



        Defendants move to dismiss Plaintiffs’ request for a declaration invalidating Höeber

Media’s registration based on fraud on the Copyright Office. Defendants contend that Hoeber

lacked a duty to disclose to Tuna that he was not acting as JFS’s agent when he requested

assignment of the copyright to the design labels and artwork from Tuna. Defendants also argue

that Plaintiffs fail to allege intent. In opposition, Plaintiffs maintain they have sufficiently alleged

a duty to disclose and scienter. The Court agrees.

        In order to make out a claim for fraud by omission, a plaintiff must show that a party with

a duty to disclose

                (1) conceals or fails to disclose a material fact within the knowledge of that
        party; (2) knows the other party is ignorant of the fact and does not have an equal
        opportunity to discover the truth; (3) intends to induce the other party to take some
        action by concealing or failing to disclose the fact; and (4) the other party suffers
        injury as a result of acting without knowledge of the undisclosed fact.

Hoffman v. AmericaHomeKey, Inc., 23 F. Supp. 3d 734, 744 (N.D. Tex. 2014) (Boyle, J.). Fraud

by nondisclosure is a subcategory of fraud and occurs “when a party has a duty to disclose certain

information and fails to disclose it.” Bombardier Aerospace Corp. v. SPEP Aircraft Holdings,

LLC, 572 S.W.3d 213, 219 (Tex. 2019) (citing Schlumberger Tech. Corp. v. Swanson, 959 S.W.2d

171, 181 (Tex. 1997)). “In general, there is no duty to disclose without evidence of a confidential

or fiduciary relationship.” Id. at 220 (citing Insurance of N. Am. v. Morris, 981 S.W.2d 667, 674

(Tex. 1998)). “A fiduciary duty arises as a matter of law in certain formal relationships, including

attorney-client, partnership, and trustee relationships.” Id. (citation and quotation marks omitted).

“A confidential relationship is one in which the parties have dealt with each other in such a manner

for a long period of time that one party is justified in expecting the other to act in its best interest.”

Id. (citations and quotation marks omitted). “An informal relationship giving rise to a duty may

also be formed from a moral, social, domestic or purely personal relationship of trust and

                                                  - 14 -
 Case 4:20-cv-00335-O Document 24 Filed 12/16/20                  Page 15 of 21 PageID 558



confidence.” Id. (citations and quotation marks omitted). Further, “[t]here may also be a duty to

disclose when the defendant: (1) discovered new information that made its earlier representation

untrue or misleading; (2) made a partial disclosure that created a false impression; or (3)

voluntarily disclosed some information, creating a duty to disclose the whole truth.” Id. (citations

omitted); see also Hoffman, 23 F. Supp. 3d at 745 (noting that “[w]hether a party has a duty to

disclose information will depend on the circumstances”) (citing Hoggett v. Brown, 971 S.W.2d

472, 487 (Tex. App.—Houston (14th Dist.) 1997, writ denied)).

       Drawing all reasonable inferences in Plaintiffs’ favor, the Court concludes Plaintiffs have

alleged facts sufficient to defeat Defendants’ Rule 12(b)(6) motion. Plaintiffs allege that Hoeber

made a partial disclosure when he requested assignment of the copyright registrations from Tuna,

representing to him that the paperwork was a formality of no real consequence, thereby creating a

false impression that he was acting as JFS’s agent to induce Tuna to sign over the copyright. As

such, Plaintiffs contend Hoeber had a duty to disclose to Tuna that he was not actually an agent of

JFS, but Hoeber failed to do so. Additionally, Plaintiffs have alleged sufficient facts concerning

the business and personal relationship of trust and confidence over the many years between the

Friedheims and Hoeber as to potentially give rise to a duty to disclose, depending on the evidence

that develops as the case progresses. See Bombardier Aerospace Corp., 572 S.W.3d at 219; see

also CBE Grp., Inc. v. Heath, No. 3:17-cv-2594-L, 2020 WL 584620, at *9 (N.D. Tex. Feb. 6,

2020) (recognizing that under Texas law “an informal relationship giving rise to a duty may also

be formed from a moral, social, domestic or purely personal relationship of trust and confidence.”)

(citation omitted). Whether Hoeber had a duty to disclose may be revisited at the summary-

judgment phase.



                                               - 15 -
 Case 4:20-cv-00335-O Document 24 Filed 12/16/20                   Page 16 of 21 PageID 559



         Defendants also contend Plaintiffs failed to allege that Defendants’ fraud on the Copyright

Office was intentional. The Court disagrees. Plaintiffs allege that they “will show that Defendants

committed fraud upon the Copyright Office by deliberately misleading the creator of their

registered works [Tuna].” Pls.’ Sec. Am. Compl. ¶ 46. Although not artfully pleaded, the Court

concludes these allegations of intent, coupled with the allegations discussed previously concerning

Hoeber’s failure to disclose he was not acting as JFS’s agent, are sufficient at the motion-to-dismiss

stage.

         Defendants also seek dismissal under Rule 9(b), contending that Plaintiffs’ allegations of

purported misrepresentations and omissions are not pleaded with particularity. For instance,

Defendants take issue with Plaintiffs’ use of the term “Portuguese artist,” and contend Rule 9(b)

requires identification of the artist’s name. In paragraph 12 of Plaintiffs’ Second Amended

Complaint, however, Plaintiffs explicitly refer to Tuna as “Nuno Tuna, a Portuguese artist

acquainted with the Friedheims [who created] the label art, logo, and other marketing materials for

JFS in 2015.” See Sec. Am. Compl. ¶ 12. Viewing the pleadings in their entirety, the Court

concludes there is no ambiguity regarding the identity of the “Portuguese artist” in question, and

Rule 9(b) requires no more in this instance.

         The Court concludes that Plaintiffs have satisfied their obligation to plead nonconclusory

facts that “specify the statements contended to be fraudulent, identify the speaker, state when and

where the statements were made, and explain why the statements were fraudulent.” Dorsey, 540

F.3d at 339 (quoting Herrmann Holdings, 302 F.3d at 564-65). While Defendants may disagree

with Plaintiffs’ characterization of the events leading to Tuna’s assignment of the copyrights at

issue to Hoeber, Rule 9(b) is not an appropriate vehicle for a merits resolution of that dispute.



                                                - 16 -
 Case 4:20-cv-00335-O Document 24 Filed 12/16/20                  Page 17 of 21 PageID 560



Accordingly, the Court will deny Defendants’ motion to dismiss the fraud allegations in the Second

Amended Complaint for lack of particularity under Rule 9(b).

       B.      Violations of the DTPA

       Defendants contend “Plaintiffs’ Deceptive Trade Practices Act claims fail for the same

reason as the fraud claim. Without a duty to disclose—which has not been alleged—Plaintiffs

cannot make out a claim for fraud. If there was no fraud as a matter of law, there was no deceptive

trade practice.” Defs.’ Reply 8, ECF No. 23. The Court has already denied Defendants’ motion to

dismiss Plaintiffs’ request for a declaration as to the invalidity of Höeber Media’s copyright

registrations based on fraud on the Copyright Office. As Defendants make the same arguments in

support of their motion to dismiss Plaintiff’s DTPA claim that the Court previously rejected, see

supra, the Court will deny the motion to dismiss the DTPA claims for the same reasons.

       C.      Misappropriation of Trade Secrets under 18 U.S.C. § 1836(b)

       Defendants also move to dismiss Plaintiffs’ claim for misappropriation of trade secrets for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). In support of their claim

for misappropriation of trade secrets, Plaintiffs allege “Thomas Hoeber traveled with Plaintiffs to

Portugal and used Plaintiffs to learn of contacts which he is now taking advantage of in order to

set up competition with Plaintiffs using Aqueous Spirits, LLC.” Pls.’ Sec. Am. Compl. ¶ 51.

Plaintiffs further allege that “Hoeber always had the intention of learning what he could about

JFS’s business in order to compete with it and used these trips deceptively to acquire that useful

information while JFS was paying his way.” Id. ¶ 52. Even assuming the truth of these allegations,

Plaintiffs fail to state a claim for misappropriation of trade secrets under the DTSA.

       A “trade secret” under the DTSA includes scientific and technical information that “the

owner thereof has taken reasonable measures to keep . . . secret” and “derives independent

                                               - 17 -
 Case 4:20-cv-00335-O Document 24 Filed 12/16/20                   Page 18 of 21 PageID 561



economic value . . . from not being generally known to, and not being readily ascertainable through

proper means by, another person who can obtain economic value from the disclosure or use of the

information.” 18 U.S.C. § 1839(3). The Fifth Circuit has held that “[a] trade secret ‘is one of the

most elusive and difficult concepts in the law to define.’” Tewari De-Ox Sys., Inc. v. Mountain

States/Rosen, L.L.C., 637 F.3d 604, 613 (5th Cir. 2011) (quoting Lear Siegler, Inc. v. Ark-Ell

Springs, Inc., 569 F.2d 286, 288 (5th Cir. 1978)). “Whether something is a trade secret is a question

of fact.” CheckPoint Fluidic Sys. Int’l, Ltd. v. Guccione, 888 F. Supp. 2d 780, 796 (E.D. La. 2012)

(citations omitted). “[T]he question of whether certain information constitutes a trade secret

ordinarily is best ‘resolved by a fact finder after full presentation of evidence from each side.’”

Tewari De-Ox Sys., 637 F.3d at 613 (quoting Lear Siegler, 569 F.2d at 289). Moreover, “[t]he

efforts required to maintain secrecy are those reasonable under the circumstances, and courts do

not require extreme and unduly expensive procedures to be taken to protect trade secrets.”

CheckPoint Fluidic Sys. Int’l, 888 F. Supp. 2d at 796-97 (quoting Sheets v. Yamaha Motors Corp.,

U.S.A., 849 F.2d 179, 183 (5th Cir. 1988)).

       In support of their motion to dismiss Plaintiffs’ claim for misappropriation of trade secrets,

Defendants argue that Plaintiffs have not alleged that they took “reasonable measures” or any

measures to keep any of their information secret. See Pls.’ Sec. Am. Compl. ¶¶ 10–45. Instead,

Plaintiffs allege that they freely gave Hoeber the information. Id. ¶¶ 24-25.

       Having carefully reviewed the allegations in the Second Amended Complaint and the

parties’ legal arguments, the Court concludes that Plaintiffs fail to adequately allege a claim for

misappropriation of trade secrets under the DTSA. In addition to failing to allege they took any

measures to keep information secret, in opposition to Defendants’ motion to dismiss, Plaintiffs do

not point to any allegations in the Second Amended Complaint from which the Court can

                                               - 18 -
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                     Page 19 of 21 PageID 562



reasonably infer that they took any measures to protect any of their business information, such as

a confidentiality agreement, formal or otherwise, between Plaintiffs and Hoeber. In addition,

Plaintiffs mistakenly cite to 18 U.S.C. § 1832, which is a criminal statute. See Sec. Am. Compl. §

53. Accordingly, the Court will grant Defendants’ motion to dismiss Plaintiffs’ claim for

misappropriation of trade secrets.

        D.      Texas Declaratory Judgment Act

        Plaintiffs seek declaratory relief under the Texas Declaratory Judgment Act, located in

Chapter 37 of Texas Civil Practice and Remedies Code. The Fifth Circuit has held that the Texas

Declaratory Judgment Act is a procedural rule that does not apply in federal court. See Utica

Lloyd’s of Tex. v. Mitchell, 138 F.3d 208, 210 (5th Cir. 1998). When a declaratory judgment action

filed in state court is removed to federal court, some district courts have held “that action is in

effect converted into one brought under the federal Declaratory Judgment Act.” See, e.g., Redwood

Resort Props., LLC v. Holmes Co., No. 3:06-cv-1022-D, 2007 WL 1266060, at *4 (N.D. Tex. Apr.

30, 2007). This case, however, was originally filed in federal court. As such, the Court declines to

convert Plaintiffs’ request for declaratory relief under the Texas Declaratory Judgment Act into a

request for declaratory relief under the federal Declaratory Judgment Act, 28 U.S.C. § 2201.

Accordingly, the Court will grant Defendants’ motion to dismiss Plaintiffs’ request for declaratory

judgment under the Texas Declaratory Judgment Act.

IV.     LEAVE TO AMEND

        “[D]istrict courts often afford plaintiffs at least one opportunity to cure pleading

deficiencies before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs

advise the court that they are unwilling or unable to amend in a manner that will avoid dismissal.”

Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002);

                                                  - 19 -
  Case 4:20-cv-00335-O Document 24 Filed 12/16/20                    Page 20 of 21 PageID 563



see also Hart v. Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (holding that a court may

dismiss a claim for failing to comply with Rule 9(b), but “it should not do so without granting

leave to amend, unless the defect is simply incurable or the plaintiff has failed to plead particularity

after being afforded repeated opportunities to do so”); Hitt v. City of Pasadena, 561 F.2d 606, 608-

09 (5th Cir. 1977) (holding that a complaint should be dismissed under Rule 12(b)(6) only “after

affording every opportunity for the plaintiff to state a claim upon which relief can be granted”).

        In this case, Plaintiffs have requested leave to amend in the event the Court finds any of

their pleadings deficient. Plaintiffs have had an opportunity to amend their pleadings twice in

response to Defendants’ initial motion to dismiss, which the Court denied as moot following

Höeber Media’s intervention and Plaintiffs’ filing of its Second Amended Complaint. As such,

with respect to those claims the Court has dismissed, the Court denies Plaintiffs request for leave

to amend as Plaintiffs have had sufficient opportunity to amend the pleadings to state a claim and

further amendment would be futile and only serve to delay the resolution of this matter.

V.      CONCLUSION

        Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART Höeber

Media, LLC’s and Thomas Hoeber’s Motion to Dismiss Second Amended Complaint (ECF No.

21). Specifically, the motion is GRANTED with respect to Plaintiffs’ claim for misappropriation

of trade secrets under the DTSA, which claim is DISMISSED with prejudice, and GRANTED

with respect to Plaintiffs’ request for declaratory judgment under the Texas Declaratory Judgment

Act, which claim is DISMISSED without prejudice. The Court DENIES the motion to dismiss

in all other respects and DENIES Plaintiffs’ request for leave to amend the Second Amended

Complaint as to those claims the Court has dismissed. Accordingly, Plaintiffs’ remaining claims

are their request for a declaration as to the invalidity of Höeber Media’s copyright registrations

                                                 - 20 -
    Case 4:20-cv-00335-O Document 24 Filed 12/16/20                      Page 21 of 21 PageID 564



and for a declaration that Hoeber was not an author or owner of any work or a proper registrant of

any of JFS’s materials, and Plaintiffs’ DTPA claim.4

        SO ORDERED on this 16th day of December, 2020.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




4
  In Plaintiffs’ Second Amended Complaint, Plaintiffs allege the Court has subject-matter jurisdiction under
17 U.S.C. §§ 101 et seq. (the Copyright Act), 28 U.S.C. § 1331 (actions arising under U.S. law), and §
1338(a) (actions arising under the act of Congress relating to copyrights). Pls.’ Sec. Am. Compl. ¶ 6.
Plaintiffs allege the Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a).
Id. ¶ 7. Defendants do not dispute the Court’s subject matter jurisdiction. Further, it is undisputed that the
parties are not diverse and, therefore, Title 28 U.S.C. § 1332(a) is not a basis for federal subject matter
jurisdiction.

         A federal court has an independent duty, at any level of the proceedings, to determine whether it
properly has subject-matter jurisdiction over a case. Ruhgras AG v. Marathon Oil Co., 526 U.S. 574, 583
(1999) (“[S]ubject-matter delineations must be policed by the courts on their own initiative even at the
highest level.”). A civil action to obtain a remedy expressly granted by the Copyright Act or to construe the
Copyright Act arises under federal copyright law. See Goodman v. Lee, 815 F.2d 1030, 1031 (5th Cir.
1987); see also Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 732 (1989) (explaining that a
dispute over work-for-hire ownership requires a court to construe the Copyright Act). Although Plaintiffs
have abandoned their copyright infringement claim in the Second Amended Complaint, they seek a
declaration as to the invalidity of Höeber Media’s copyright registration and a declaration that Hoeber was
not an author or owner of any work or a proper registrant of any of JFS’s materials. Pls.’ Sec. Am. Compl.
¶ 59. Viewing all well-pleaded facts as true and drawing all reasonable inferences in Plaintiffs’ favor, as
the Court must at the motion-to-dismiss stage, the Court concludes at this juncture that it has subject-matter
jurisdiction under 17 U.S.C. § 1338(a) and supplemental jurisdiction over Plaintiffs’ state law claims
pursuant to 28 U.S.C. § 1367(a). Consistent with its duty, set forth above, the Court will continue to monitor
this jurisdictional assessment as the case progresses, particularly in view of Plaintiffs’ allegations which
have a singular (and somewhat uncommon) nexus to cases arising under the Copyright Act.
                                                     - 21 -
